Citation Nr: 0818434	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for the award of 
dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1979.  He died in February 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that awarded dependency and indemnity compensation (DIC) 
benefits, effective August 4, 2000.  The appellant appealed 
and in June 2005, the matter was remanded by the Board to 
obtain Social Security Administration records.  In July 2007, 
the RO granted the appellant's claim and assigned an 
effective date of February 1995, the date of the veteran's 
death.  


FINDING OF FACT

The veteran died in February 1995.


CONCLUSION OF LAW

An effective date earlier than February 1995 is not permitted 
by law for the grant of DIC benefits.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(c)(2) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has been granted an effective date of February 
1995, the date of the veteran's death, for DIC benefits.  She 
currently seeks an effective date of 1979, the date the 
deceased retired from the military.

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be on the date of receipt of the 
claim or "the date entitlement arose" (as in this case), 
whichever is the later.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award of dependency 
and indemnity compensation for which an application is 
received within one year from the date of death shall be the 
first day of the month in which the death occurred; 
otherwise, date of receipt of the claim.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c)(2).  

The appellant has already been granted an effective date of 
February 1995, the month in which the veteran died, for DIC 
benefits.  The laws do not provide for an effective date for 
DIC earlier than the veteran's date of death; therefore, the 
assignment of an effective date prior to February 1995 is not 
warranted.  Accordingly, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


